DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Rejoinder
Claims 1, 2, 4-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 21-23, 24, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of groups III and IV as set forth in the Office action mailed on 5/10/17 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carlyn Burton on 6/8/21.
The application has been amended as follows: 
Claim 1.
	An inorganic oxide material, consisting of:
Al2O3, CeO2, MgO and optionally oxides of one or more dopants; or
Al2O3, CeO2, MgO, Pr6O11 and optionally oxides of one or more dopants;
wherein the dopant(s) being one or more selected from the group consisting of yttrium (Y), lanthanum (La), neodymium (Nd), samarium (Sa), europium (Eu), gadolinium (Gd), terbium (Tb), dysprosium (Dy), holmium (Ho) and erbium (Er), thulium (Tm), ytterbium (Yb), lutetium (Lu), and scandium (Sc);
with the following proportions:
(a) 	from about 25 to about 90 pbw Al2O3;
(b) 	from about 5 to about 35 pbw CeO2;	
(c)(i) 	from about 5 to about 35 pbw MgO, or 
(c)(iii) from about 5 to about 35 pbw MgO, and from about 2 to about 20 pbw Pr6O11; and
(d)	optionally up to about 10 pbw of the oxides of one or more dopants;[[;]] and 
wherein the inorganic oxide material has:
a specific surface area after calcining at 900°C for 2 hours of greater than or equal to 150 m2/g; or
[AltContent: connector]a specific surface area after calcining at 1000°C for 4 hours of greater than or equal to 85 m2/g; or
[AltContent: connector]a specific surface area after calcining at 1100°C for 5 hours of greater than or equal to 40 m2/g[[;]].

Claims 21-23 are rejoined.
Claim 24.  Previously withdrawn, now rejoined.
24.  	A method for making a porous inorganic composite oxide comprising the inorganic oxide material of claim 1, the method comprising:
(a)	forming (i) particles comprising aluminum hydrate and at least one of magnesium hydrate and praseodymium hydrate and (ii) particles comprising cerium hydrate:
(1)	simultaneously by forming (i) and (ii) in an aqueous medium at a temperature of greater than about 40°C and a pH of from about 4 to about 10.5, or
(2)	sequentially by forming (i) in an aqueous medium at a temperature of greater than 40°C, adjusting the pH of the aqueous medium to a pH of from about 4 to about 9, and forming (ii) in the aqueous medium; and
calcining the dried particles to form the porous inorganic composite oxide comprising the inorganic oxide material of claim 1.

Claim 25.	 
	The inorganic oxide material of claim 1, wherein the inorganic oxide material comprises (i) first crystallites comprising Al2O3 and at least one oxide selected from MgO and Pr6O11, and (ii) second crystallites comprising CeO2, wherein the second crystallites have an average size after calcining at 1000°C for 4 hours of less than or equal to 15 nm.

Claim 26.
	The inorganic oxide material of claim 1, wherein the inorganic oxide material comprises (i) first crystallites comprising Al2O3 and at least one oxide selected from MgO and Pr6O11, and (ii) second crystallites comprising CeO2, wherein the first crystallites comprise (i) Al2O3 and MgO, and have an average size after calcining at 1000°C for 4 hours of less than or equal to 13 nm or (ii) Al2O3 and Pr6O11, and have an average size after calcining at 1000°C for 4 hours of less than or equal to 39 nm, or (iii) a combination of (i) and (ii).

Claim 28.
	The inorganic oxide material of claim 1, wherein [[the]] a total pore volume of the inorganic oxide material after calcining at 900°C for 2 hours is greater than or equal to about 1.10 cm3/g.

Please cancel Claims 29 -36.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Hatanaka (US Pat.: 804399) teaches Hatanaka '992 describes an inorganic mixed oxide that comprises alumina, cerium and other additional elements that can include praseodymium (abstract) used for exhaust gas purification (title). The exhaust gas purification is designed to reduce NOx (col.2, lines 25-27).
Additionally, the compound contains an alkaline earth element (col. 2, line 35). The additional elements to these mixed oxides can include Pr and Mg (col. 3, lines 11-14) and can include a combination of two or more of these (col. 8, lines 23-24). Pr is in the form of an oxide (col. 14, lines 35, 37, col. 15, line 15).  The amounts of each elements includes: aluminum from 60-90 % (col. 2, line 5) which is in oxide form (col. 2, line 50), cerium from 0.4-50 % in oxide form (col. 2, line 55, 50).  The amount of Pr and Mg in the form of oxides cumulatively is 1-12 % (col. 9. Lines 20-21).  Hantanaka ‘992 explains that when the aluminum-containing mixture is combined with the rare earth-based mixture (col. 14, lines 30-35, includes a praseodymium precursor), the pH of the alumina-solution is basic (col. 14, lines 13-15, 9 or higher).  The rare earth-mixture includes metal precursors of neodymium nitrate, lanthanum nitrate and praseodymium nitrate (col. 14, lines 30-35).  
Since the claims include “consisting of” language, Hantanaka ‘992 does not teach a closed group of only either alumina, ceria, magnesia with an option praseodymium but instead discloses the presence of zirconia. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

June 22, 2021